DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-12 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the gas-liquid separator comprising: a suction inner pipe, wherein the suction inner pipe has a straight portion and a bend portion that is formed by bending part of the suction inner pipe, the straight portion is disposed along a center axis of the main body portion of the sealed container, and the bend portion allowing the suction inner pipe to be disposed in an upper portion of a central portion, wherein the straight portion of the suction inner pipe is disposed within a swirling area in the main body portion where the gas-liquid separation by a swirling current due to the gas-liquid two-phase fluid flowing in a circumferential direction along an inner wall surface of the main body portion, which has flowed into the main body portion from an outlet provided at a lower end of the inlet inner pipe, is sufficiently performed, wherein the straight portion of the suction inner pipe is disposed above a boundary surface, the boundary surface defining a lower boundary of the swirling area and located a predetermined distance from the top portion of the sealed container, and wherein the bend portion of the suction inner pipe connects 
The following references (US 20090133435 A1) to Toyoshima; Masaki et al., (US 20080184727 A1) to Innes; Rodney Mitchell, and (US 20010032478 A1) to McAllister, Neil J. et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 11 and 12. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

09/15/2021